DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/22 has been entered.

Election/Restrictions-Re-iterated
Applicant’s election without traverse of rituximab as the additional therapeutic agent in the reply filed on 12/22/21 is acknowledged.
	Claims 42-46, 53, 55-59, 62-63, 66-67, 70 and 72 are currently under consideration.
	Claims 47, 50, 51, 61, 65, 69, 71 and 73 are withdrawn from consideration as being drawn to non-elected inventions.



Information Disclosure Statement
	The IDS filed 9/20/22 has been considered and an initialed copy of the PTO-1449 is enclosed.	
Withdrawal of Rejections/Objections
	The objection to the claims is withdrawn in view of applicant’s amendment to the claims.
	The rejection of claims 42-46, 48, 52, 55-60 and 70 under 35 U.S.C. 102a1 as being anticipated by Chen et al US 2010/0215669 is withdrawn because Chen et al does not specifically state 1.8 mg/kg.

Response to Arguments

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 42-46, 53, 55-59, 62-63, 66-67, 70 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al US 2010/0215669 in view of  Chen-Kiang et al WO 2015/084892 (priority to 12/2/2013) and Warrell US 2004/0191328.  The rejection is re-written below.
Chen et al discloses antibodies (monoclonal, humanized, chimeric or human) to CD79b (specifically huMA79bv28 (antibody with a VH of CDRs  SEQ ID NO. 137, 132 and133 (reads on applicant’s VH comprising SEQ ID NO  21, 22 and 23) and a VL of CDRs of SEQ ID NO. 134, 135 and 138 (reads on applicant VL of CDRs with SEQ ID NO. 24-26))) conjugated to cytotoxic drugs such as auristatin (specifically discloses MMAE) for the treatment of B cell proliferative cancers such as NHL (aggressive, relapsed, indolent, and/or refractory), MCL, SLL, FL, CLL, leukemia, ALL, DLBCL and HCL (summary, fig. 7-8, para. 122-180, 311-384, 448-579, 298+, 212-217, 414-447, 1006-1012, 615-655 and entire reference).  Additionally, the reference also discloses antibodies comprising VH of SEQ ID NO.  208 (applicant’s SEQ ID NO. 19) and VL of SEQ ID NO. 207 (applicant’s SEQ ID NO. 20) (Fig, 7-8).  The reference also discloses antibodies of SEQ ID NO. 232 (applicant’s SEQ ID NO. 37) or SEQ ID NO. 308 (applicant’s SEQ Id NO. 36) with SEQ ID NO. 233 and 307 (applicant’s SEQ ID NO. 35 and 38) (Fig. 7-8).  The reference specifically discloses the conjugate of applicant’s claim 42 (para. 652, para. 596 and example 2).  The drug loading for the conjugates can be 1-8 (para. 666).  For the treatment of the aforementioned cancers, the method of treatment can include combination therapy with anti-CD20 antibodies and specifically discloses the combination of the immunoconjugate and rituximab (para. 213, 248 and 1016).  The dosage of the conjugate is 0.1-15 mg/kg per dose and specific dosages at about 0.5, 2 and 4 mg/kg and administration every three weeks (para 994 and 1065).  It is the Examiner’s position that “about” 2 mg/kg reads on applicant’s “about 1.8 mg/kg” in the claims.  Furthermore, with respect to dosing, the reference states the “immunoconjugates of the invention would be formulated, dosed, and administered in a fashion consistent with good medical practice.  Factors for consideration in this context include the particular disorder being treated, the particular mammal being treated, the clinical condition of the individual patient, the cause of the disorder, the site of delivery of the agent, the method of administration, the scheduling of administration and other factors known to medical practitioners.” (para 1064).  Para 1065 states “the appropriate dosage of an antibody or immunoconjugate of the invention…will depend on the type of disease to be treated, the type of antibody or immunoconjugate, the severity and course of the disease, whether the antibody or immunoconjugate is administered for preventative or therapeutic purposes, previous therapy, the patient’s clinical history and response to the antibody or immunoconjugate, and the discretion of the attending physician.”  Thus, Chen et al clearly recognizes that the dosages are within the purview of those skilled in the art.
The only difference between the instant invention and the reference is the dosages of rituximab, a specific dose at 1.8mg/kg and the treatment of refractory/relapsed FL or DLBCL.
Chen-Kiang et al discloses the treatment of NHL, MCL, ALL, CLL, DLBCL, HCL and other leukemia and lymphomas including relapsed or refractory DLBCL and relapsed or refractory FL using a combination of inhibitor and anti-CD79b antibody (para. 36 and 152).  Thus, the reference is discloses that anti-CD79b antibodies are known to treat NHL, MCL, ALL, CLL, DLBCL, HCL and other leukemia and lymphomas including relapsed or refractory DLBCL and relapsed or refractory FL.
Warrell et al discloses that the dosage of rituximab is known in the art (refers to the Physician’s Desk Reference) and include 375 mg/m2 once every week to once every month (reads on once every three weeks (para 34).
Since Chen et al discloses the treatment of B cell proliferative cancers such as NHL (aggressive, relapsed, indolent, and/or refractory), MCL, SLL, FL, CLL, leukemia, ALL, DLBCL and HCL using a conjugate of anti-CD79b antibody and MMAE (which is the same conjugate as applicant’s) in combination with anti-CD20 antibodies (specifically rituximab) and since Chen-Kiang et al discloses that anti-CD79b antibodies are known in the art for the treatment of the same cancers as Chen et al and also known for the treatment of relapsed or refractory DLBCL and relapsed or refractory FL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conjugates/combinations comprising anti-CD79b antibodies of Chen et al for the treatment of relapsed or refractory DLBCL and relapsed or refractory FL.  The dosage of rituximab is obvious in view of Warrell which discloses that the dosage of 375 mg/m2 once every three weeks is known in the art, as per Physician’s desk Reference.   With respect to dose of 1.8mg/kg, Chen discloses a dose of about 2 mg/kg and a range 0.1-15 mg/kg which encompasses the claimed dose.  Paragraphs 1064 and 1065 of the reference also clearly recognize that the dosages are within the purview of those skilled in the art (i.e. optimization is with the purview of those skilled in the art).  Since the Chen et al reference clearly discloses a specific dose of “about 2 mg/kg” and a range encompassing the claimed dose, and since optimization is recognized by Chen et al as within the purview of those skilled in the art, the dose of 1.8mg/kg becomes obvious.
Response to Arguments
Applicant argues that Chen et al does not disclose of 1.8mg/kg and the routine optimization would not allow one of skill in the art to arrive at said dose.  Applicant argues that the different of a dose at 1.8 mg/kg and at 2 mg/kg for a human of 60kg is 12 mg and that is over 10% difference.  Applicant argues that there are particular challenges and limitations of treating human patients where a balance of efficacy and safety must be achieved.  To support this, applicant provides several articles which show that (1) phase I study results concluded that a higher dose of 2.4 mg/kg of polatuzumab vedotin (pola) (the claimed immunoconjugate) is recommended (Palanca-Wessels et al), (2) consistent with said phase I study, Lu et al (2015) suggested that the higher dose of 2.4 mg/kg is preferred over the dose of 1.8 mg/kg, (3) Lu et al 2017 showed the higher greater risk of peripheral neuropathy and presented results supporting using pola at the lower dose of 1.8 mg/kg with limited cycles, (4) Morschharuser et al (2019) showed in a phase II study that further studies using pola should be done using a dose of 1.8 mg/kg with limited cycles and (5) that in June 2019 the label for the immunoconjugate was revised to include that a dose of 1.8 mg/kg is recommended.  Applicant concludes that the this shows that the lower dose has superior results and that this conclusion could be concluded using routine optimization.  The data provided by applicant shows that reduction of a dose of 2.4 mg/kg to 1.8 mg/kg.  However, Chen et al, which is the closest prior art, specifically discloses a dose of 2.0 mg /kg.  There is no comparison the of the 2.0 mg/kg dose, which is the closest prior art, to the claimed dose.  The difference of a dose of 2.4 mg/kg and 2.0 mg/kg for a human of 60 kg is 24 mg.  This is a vast difference and results from a comparison of 2.4 mg/kg to 1.8 mg/kg cannot be extrapolated to read on a comparison between 2.0 mg/kg and 1.8 mg/kg.  For secondary considerations of unexpected results, the comparison must be done using the closest prior art and. In the instant case, this is Chen et al which specifically states a dose of 2.0 mg/kg.  
Applicant argues that the use of Lu 2020 is impermissible hindsight.  The Examiner is not using the reference in the rejection.  The Examiner merely stating that what the Chen et al disclosed came to fruition.  
Applicant argues that neither of the secondary references cure the deficiency of Chen et al.  As discussed above, there are no deficiencies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 42-46, 53, 55-59, 62-63, 66-67, 70 and 72 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-75 of copending Application No. 17230861 (reference application).  The reasons for this rejection are of record in the non-final action mailed 1/13/22.
	Applicant wishes that this rejection be held in abeyance until allowable subject is indicated in the ‘861 application.  The Examiner agrees.


Claims 42-46, 53, 55-59, 62-63, 66-67, 70 and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 16-25, 27-30, 34-47, 49-52, 56-68, 70-73, 77-89, 91-94, 98-118 of U.S. Patent No. 10494432 in view of Chen et al US 2010/0215669, Chen-Kiang et al WO 2015/084892 (priority to 12/2/2013) and Warrell US 2004/0191328.  This rejection is re-written below.
The patent claims are directed to methods of treating B-cell proliferative disorders, including NHL (aggressive, relapsed, indolent, and/or refractory), MCL, SLL, FL, CLL, leukemia, ALL, DLBCL and HCL, using a combination of conjugate comprising anti-CD79b antibodies and MMAE (claim 40 of the patent discloses the same compound as in applicant’s claim 42) and rituximab.  The claims also disclose that the anti-CD79b antibodies comprise CDR of SEQ ID NO. 194-196 and 202-204 which are the same as applicant’s SEQ ID 24-26 and 21-23, respectively.  Furthermore, the patent claims antibodies comprising VH of SEQ ID NO.  208 (applicant’s SEQ ID NO. 19) and VL of SEQ ID NO. 207 (applicant’s SEQ ID NO. 20) and of SEQ ID NO. 232 (applicant’s SEQ ID NO. 37) or SEQ ID NO. 308 (applicant’s SEQ Id NO. 36) with SEQ ID NO. 233 and 307 (applicant’s SEQ ID NO. 35 and 38).  Thus, the anti-CD79b antibodies are the same in the patent and the instant set of claims.  The conjugate in the claims can have 1-20 drug moieties.
The only difference between the patent claims and the instant set of claims is the dose of the conjugate, the dosages of rituximab and the treatment of refractory/relapsed FL or DLBCL.
Chen et al discloses antibodies (monoclonal, humanized, chimeric or human) to CD79b (specifically huMA79bv28 (antibody with a VH of CDRs  SEQ ID NO. 137, 132 and133 (reads on applicant’s VH comprising SEQ ID NO  21, 22 and 23) and a VL of CDRs of SEQ ID NO. 134, 135 and 138 (reads on applicant VL of CDRs with SEQ ID NO. 24-26))) conjugated to cytotoxic drugs such as auristatin (specifically discloses MMAE) for the treatment of B cell proliferative cancers such as NHL (aggressive, relapsed, indolent, and/or refractory), MCL, SLL, FL, CLL, leukemia, ALL, DLBCL and HCL (summary, fig. 7-8, para. 122-180, 311-384, 448-579, 298+, 212-217, 414-447, 1006-1012, 615-655 and entire reference).  Additionally, the reference also discloses antibodies comprising VH of SEQ ID NO.  208 (applicant’s SEQ ID NO. 19) and VL of SEQ ID NO. 207 (applicant’s SEQ ID NO. 20) (Fig, 7-8).  The reference also discloses antibodies of SEQ ID NO. 232 (applicant’s SEQ ID NO. 37) or SEQ ID NO. 308 (applicant’s SEQ Id NO. 36) with SEQ ID NO. 233 and 307 (applicant’s SEQ ID NO. 35 and 38) (Fig. 7-8).  The reference specifically discloses the conjugate of applicant’s claim 42 (para. 652, para. 596 and example 2).  The drug loading for the conjugates can be 1-8 (para. 666).  For the treatment of the aforementioned cancers, the method of treatment can include combination therapy with anti-CD20 antibodies and specifically discloses the combination of the immunoconjugate and rituximab (para. 213, 248 and 1016).  The dosage of the conjugate is 0.1-15 mg/kg per dose and specific dosages at about 0.5, 2 and 4 mg/kg and administration every three weeks (para 994 and 1065).  It is the Examiner’s position that “about” 2 mg/kg reads on applicant’s “about 1.8 mg/kg” in the claims.  Furthermore, with respect to dosing, the reference states the “immunoconjugates of the invention would be formulated, dosed, and administered in a fashion consistent with good medical practice.  Factors for consideration in this context include the particular disorder being treated, the particular mammal being treated, the clinical condition of the individual patient, the cause of the disorder, the site of delivery of the agent, the method of administration, the scheduling of administration and other factors known to medical practitioners.” (para 1064).  Para 1065 states “the appropriate dosage of an antibody or immunoconjugate of the invention…will depend on the type of disease to be treated, the type of antibody or immunoconjugate, the severity and course of the disease, whether the antibody or immunoconjugate is administered for preventative or therapeutic purposes, previous therapy, the patient’s clinical history and response to the antibody or immunoconjugate, and the discretion of the attending physician.”  Thus, Chen et al clearly recognizes that the dosages are within the purview of those skilled in the art.
Chen-Kiang et al discloses the treatment of NHL, MCL, ALL, CLL, DLBCL, HCL and other leukemia and lymphomas including relapsed or refractory DLBCL and relapsed or refractory FL using a combination of inhibitor and anti-CD79b antibody (para. 36 and 152).  Thus, the reference is discloses that anti-CD79b antibodies are known to treat NHL, MCL, ALL, CLL, DLBCL, HCL and other leukemia and lymphomas including relapsed or refractory DLBCL and relapsed or refractory FL.
Warrell et al discloses that the dosage of rituximab is known in the art (refers to the Physician’s Desk Reference) and include 375 mg/m2 once every week to once every month (reads on once every three weeks (para 34).
Since the patent claims are directed to the treatment of B cell proliferative cancers such as NHL (aggressive, relapsed, indolent, and/or refractory), MCL, SLL, FL, CLL, leukemia, ALL, DLBCL and HCL using a conjugate of anti-CD79b antibody and MMAE (which is the same conjugate as applicant’s) in combination with anti-CD20 antibodies (specifically rituximab) and since Chen-Kiang et al discloses that anti-CD79b antibodies are known in the art for the treatment of the same cancers as Chen et al and also known for the treatment of relapsed or refractory DLBCL and relapsed or refractory FL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conjugates/combinations comprising anti-CD79b antibodies of Chen et al for the treatment of relapsed or refractory DLBCL and relapsed or refractory FL.  The dosage of rituximab is obvious in view of Warrell which discloses that the dosage of 375 mg/m2 once every three weeks is known in the art, as per Physician’s desk Reference.  With respect to dose of 1.8mg/kg, Chen discloses a dose of about 2 mg/kg and a range 0.1-15 mg/kg which encompasses the claimed dose.  Paragraphs 1064 and 1065 of the reference also clearly recognize that the dosages are within the purview of those skilled in the art (i.e. optimization is with the purview of those skilled in the art).  Since the Chen et al reference clearly discloses a specific dose of “about 2 mg/kg” and a range encompassing the claimed dose, and since optimization is recognized by Chen et al as within the purview of those skilled in the art, the dose of 1.8mg/kg becomes obvious.
Response to Arguments	Applicant refers to the arguments presented in the 103 rejection to overcome this rejection.  Those arguments have been addressed above.



Claims 42-46, 53, 55-59, 62-63, 66-67, 70 and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 and 43-61 of U.S. Patent No. 10544218 in view of Chen et al US 2010/0215669, Chen-Kiang et al WO 2015/084892 (priority to 12/2/2013) and Warrell US 2004/0191328.  This rejection is re-written below.
The patent claims are directed to methods of treating B-cell proliferative disorders, including NHL (aggressive, relapsed, indolent, and/or refractory), MCL, SLL, FL, CLL, leukemia, ALL, DLBCL and HCL, using a combination of conjugate comprising anti-CD79b antibodies and MMAE (claim 34 of the patent discloses the same compound as in applicant’s claim 42) and rituximab.  The patent claims antibodies comprise VH of SEQ ID NO.  208 (applicant’s SEQ ID NO. 19 and comprise applicant’s CDRs of SEQ ID NO. 21-23) and VL of SEQ ID NO. 207 (applicant’s SEQ ID NO. 20 and comprise applicant’s CDRs of SEQ ID NO. 24-26) and of SEQ ID NO. 232 (applicant’s SEQ ID NO. 37) or SEQ ID NO. 308 (applicant’s SEQ Id NO. 36) with SEQ ID NO. 233 and 307 (applicant’s SEQ ID NO. 35 and 38).  Thus, the anti-CD79b antibodies are the same in the patent and the instant set of claims.  The conjugate in the claims can have 1-8 drug moieties.
The only difference between the patent claims and the instant set of claims is the dose of the conjugate, the dosages of rituximab and the treatment of refractory/relapsed FL or DLBCL.
Chen et al discloses antibodies (monoclonal, humanized, chimeric or human) to CD79b (specifically huMA79bv28 (antibody with a VH of CDRs  SEQ ID NO. 137, 132 and133 (reads on applicant’s VH comprising SEQ ID NO  21, 22 and 23) and a VL of CDRs of SEQ ID NO. 134, 135 and 138 (reads on applicant VL of CDRs with SEQ ID NO. 24-26))) conjugated to cytotoxic drugs such as auristatin (specifically discloses MMAE) for the treatment of B cell proliferative cancers such as NHL (aggressive, relapsed, indolent, and/or refractory), MCL, SLL, FL, CLL, leukemia, ALL, DLBCL and HCL (summary, fig. 7-8, para. 122-180, 311-384, 448-579, 298+, 212-217, 414-447, 1006-1012, 615-655 and entire reference).  Additionally, the reference also discloses antibodies comprising VH of SEQ ID NO.  208 (applicant’s SEQ ID NO. 19) and VL of SEQ ID NO. 207 (applicant’s SEQ ID NO. 20) (Fig, 7-8).  The reference also discloses antibodies of SEQ ID NO. 232 (applicant’s SEQ ID NO. 37) or SEQ ID NO. 308 (applicant’s SEQ Id NO. 36) with SEQ ID NO. 233 and 307 (applicant’s SEQ ID NO. 35 and 38) (Fig. 7-8).  The reference specifically discloses the conjugate of applicant’s claim 42 (para. 652, para. 596 and example 2).  The drug loading for the conjugates can be 1-8 (para. 666).  For the treatment of the aforementioned cancers, the method of treatment can include combination therapy with anti-CD20 antibodies and specifically discloses the combination of the immunoconjugate and rituximab (para. 213, 248 and 1016).  The dosage of the conjugate is 0.1-15 mg/kg per dose and specific dosages at about 0.5, 2 and 4 mg/kg and administration every three weeks (para 994 and 1065).  It is the Examiner’s position that “about” 2 mg/kg reads on applicant’s “about 1.8 mg/kg” in the claims.  Furthermore, with respect to dosing, the reference states the “immunoconjugates of the invention would be formulated, dosed, and administered in a fashion consistent with good medical practice.  Factors for consideration in this context include the particular disorder being treated, the particular mammal being treated, the clinical condition of the individual patient, the cause of the disorder, the site of delivery of the agent, the method of administration, the scheduling of administration and other factors known to medical practitioners.” (para 1064).  Para 1065 states “the appropriate dosage of an antibody or immunoconjugate of the invention…will depend on the type of disease to be treated, the type of antibody or immunoconjugate, the severity and course of the disease, whether the antibody or immunoconjugate is administered for preventative or therapeutic purposes, previous therapy, the patient’s clinical history and response to the antibody or immunoconjugate, and the discretion of the attending physician.”  Thus, Chen et al clearly recognizes that the dosages are within the purview of those skilled in the art.
Chen-Kiang et al discloses the treatment of NHL, MCL, ALL, CLL, DLBCL, HCL and other leukemia and lymphomas including relapsed or refractory DLBCL and relapsed or refractory FL using a combination of inhibitor and anti-CD79b antibody (para. 36 and 152).  Thus, the reference is discloses that anti-CD79b antibodies are known to treat NHL, MCL, ALL, CLL, DLBCL, HCL and other leukemia and lymphomas including relapsed or refractory DLBCL and relapsed or refractory FL.
Warrell et al discloses that the dosage of rituximab is known in the art (refers to the Physician’s Desk Reference) and include 375 mg/m2 once every week to once every month (reads on once every three weeks (para 34).
Since the patent claims are directed to the treatment of B cell proliferative cancers such as NHL (aggressive, relapsed, indolent, and/or refractory), MCL, SLL, FL, CLL, leukemia, ALL, DLBCL and HCL using a conjugate of anti-CD79b antibody and MMAE (which is the same conjugate as applicant’s) in combination with anti-CD20 antibodies (specifically rituximab) and since Chen-Kiang et al discloses that anti-CD79b antibodies are known in the art for the treatment of the same cancers as Chen et al and also known for the treatment of relapsed or refractory DLBCL and relapsed or refractory FL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conjugates/combinations comprising anti-CD79b antibodies of Chen et al for the treatment of relapsed or refractory DLBCL and relapsed or refractory FL.  The dosage of rituximab is obvious in view of Warrell which discloses that the dosage of 375 mg/m2 once every three weeks is known in the art, as per Physician’s desk Reference.   With respect to dose of 1.8mg/kg, Chen discloses a dose of about 2 mg/kg and a range 0.1-15 mg/kg which encompasses the claimed dose.  Paragraphs 1064 and 1065 of the reference also clearly recognize that the dosages are within the purview of those skilled in the art (i.e. optimization is with the purview of those skilled in the art).  Since the Chen et al reference clearly discloses a specific dose of “about 2 mg/kg” and a range encompassing the claimed dose, and since optimization is recognized by Chen et al as within the purview of those skilled in the art, the dose of 1.8mg/kg becomes obvious.
Response to Arguments
	Applicant refers to the arguments presented in the 103 rejection to overcome this rejection.  Those arguments have been addressed above.



Claims 42-46, 53, 55-59, 62-63, 66-67, 70 and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-70 of US Patent RE 48,558 or claims 1-12 and 15-27 of US Patent 9896506 in view of Chen et al US 2010/0215669, Chen-Kiang et al WO 2015/084892 (priority to 12/2/2013) and Warrell US 2004/0191328.  This rejection is re-written below.
The patent claims of either patent are directed to conjugates comprising MMAE  and anti-CD79b antibodies composed of CDR of SEQ ID NO. 194-196 and 202-204 which are the same as applicant’s SEQ ID 24-26 and 21-23, respectively.  Furthermore, the patent claims antibodies comprising VH of SEQ ID NO.  208 (applicant’s SEQ ID NO. 19) and VL of SEQ ID NO. 207 (applicant’s SEQ ID NO. 20) and of SEQ ID NO. 232 (applicant’s SEQ ID NO. 37) or SEQ ID NO. 308 (applicant’s SEQ Id NO. 36) with SEQ ID NO. 233 and 307 (applicant’s SEQ ID NO. 35 and 38).  Thus, the anti-CD79b antibodies are the same in the patent and the instant set of claims.  The conjugate in the claims can have 1-4 (‘506 patent) or 1-8 (‘558 patent) drug moieties.
The only difference between the patent claims and the instant set of claims is the treatment of B cell proliferative cancers such as NHL (aggressive, relapsed, indolent, and/or refractory), MCL, SLL, FL, CLL, leukemia, ALL, DLBCL and HCL, the dose of the conjugate, the combination with rituximab, the dosages of rituximab and the treatment of refractory/relapsed FL or DLBCL.
Chen et al discloses antibodies (monoclonal, humanized, chimeric or human) to CD79b (specifically huMA79bv28 (antibody with a VH of CDRs  SEQ ID NO. 137, 132 and133 (reads on applicant’s VH comprising SEQ ID NO  21, 22 and 23) and a VL of CDRs of SEQ ID NO. 134, 135 and 138 (reads on applicant VL of CDRs with SEQ ID NO. 24-26))) conjugated to cytotoxic drugs such as auristatin (specifically discloses MMAE) for the treatment of B cell proliferative cancers such as NHL (aggressive, relapsed, indolent, and/or refractory), MCL, SLL, FL, CLL, leukemia, ALL, DLBCL and HCL (summary, fig. 7-8, para. 122-180, 311-384, 448-579, 298+, 212-217, 414-447, 1006-1012, 615-655 and entire reference).  Additionally, the reference also discloses antibodies comprising VH of SEQ ID NO.  208 (applicant’s SEQ ID NO. 19) and VL of SEQ ID NO. 207 (applicant’s SEQ ID NO. 20) (Fig, 7-8).  The reference also discloses antibodies of SEQ ID NO. 232 (applicant’s SEQ ID NO. 37) or SEQ ID NO. 308 (applicant’s SEQ Id NO. 36) with SEQ ID NO. 233 and 307 (applicant’s SEQ ID NO. 35 and 38) (Fig. 7-8).  The reference specifically discloses the conjugate of applicant’s claim 42 (para. 652, para. 596 and example 2).  The drug loading for the conjugates can be 1-8 (para. 666).  For the treatment of the aforementioned cancers, the method of treatment can include combination therapy with anti-CD20 antibodies and specifically discloses the combination of the immunoconjugate and rituximab (para. 213, 248 and 1016).  The dosage of the conjugate is 0.1-15 mg/kg per dose and specific dosages at about 0.5, 2 and 4 mg/kg and administration every three weeks (para 994 and 1065).  It is the Examiner’s position that “about” 2 mg/kg reads on applicant’s “about 1.8 mg/kg” in the claims.  Furthermore, with respect to dosing, the reference states the “immunoconjugates of the invention would be formulated, dosed, and administered in a fashion consistent with good medical practice.  Factors for consideration in this context include the particular disorder being treated, the particular mammal being treated, the clinical condition of the individual patient, the cause of the disorder, the site of delivery of the agent, the method of administration, the scheduling of administration and other factors known to medical practitioners.” (para 1064).  Para 1065 states “the appropriate dosage of an antibody or immunoconjugate of the invention…will depend on the type of disease to be treated, the type of antibody or immunoconjugate, the severity and course of the disease, whether the antibody or immunoconjugate is administered for preventative or therapeutic purposes, previous therapy, the patient’s clinical history and response to the antibody or immunoconjugate, and the discretion of the attending physician.”  Thus, Chen et al clearly recognizes that the dosages are within the purview of those skilled in the art.
Chen-Kiang et al discloses the treatment of NHL, MCL, ALL, CLL, DLBCL, HCL and other leukemia and lymphomas including relapsed or refractory DLBCL and relapsed or refractory FL using a combination of inhibitor and anti-CD79b antibody (para. 36 and 152).  Thus, the reference is discloses that anti-CD79b antibodies are known to treat NHL, MCL, ALL, CLL, DLBCL, HCL and other leukemia and lymphomas including relapsed or refractory DLBCL and relapsed or refractory FL.
Warrell et al discloses that the dosage of rituximab is known in the art (refers to the Physician’s Desk Reference) and include 375 mg/m2 once every week to once every month (reads on once every three weeks (para 34).
Since the patent claims are directed to immunoconjugates (which are the same those of the instant invention) and since Chen et al discloses the use of the same conjugates in combination with rituximab for the treatment of B cell proliferative cancers such as NHL (aggressive, relapsed, indolent, and/or refractory), MCL, SLL, FL, CLL, leukemia, ALL, DLBCL and HCL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the use the conjugates of either patent in combination with rituximab for the treatment of the aforementioned cancers.  Additionally, since Chen-Kiang et al discloses that anti-CD79b antibodies are known in the art for the treatment of the same cancers as Chen et al and also known for the treatment of relapsed or refractory DLBCL and relapsed or refractory FL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conjugates/combinations comprising anti-CD79b antibodies of Chen et al for the treatment of relapsed or refractory DLBCL and relapsed or refractory FL.  The dosage of rituximab is obvious in view of Warrell which discloses that the dosage of 375 mg/m2 once every three weeks is known in the art, as per Physician’s desk Reference.   With respect to dose of 1.8mg/kg, Chen discloses a dose of about 2 mg/kg and a range 0.1-15 mg/kg which encompasses the claimed dose.  Paragraphs 1064 and 1065 of the reference also clearly recognize that the dosages are within the purview of those skilled in the art (i.e. optimization is with the purview of those skilled in the art).  Since the Chen et al reference clearly discloses a specific dose of “about 2 mg/kg” and a range encompassing the claimed dose, and since optimization is recognized by Chen et al as within the purview of those skilled in the art, the dose of 1.8mg/kg becomes obvious.
Response to Arguments
	Applicant refers to the arguments presented in the 103 rejection to overcome this rejection.  Those arguments have been addressed above.



Claims 42-46, 53, 55-59, 62-63, 66-67, 70 and 72 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10-14, 16, 24, 26, 28, 39, 53-55, 57-59 and 61 of copending Application No. 17074471 (reference application).  The reasons for this rejection are of record in the non-final action mailed 1/13/22.
	Applicant wishes that this rejection be held in abeyance until allowable subject is indicated in the ‘471 application.  The Examiner agrees.



Claims 42-46, 53, 55-59, 62-63, 66-67, 70 and 72 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7, 10, 12-20, 33, 39, 42, 48, 52-55 and 57-58 of copending Application No. 17338569 (reference application). The reasons for this rejection are of record in the non-final action mailed 1/13/22.
	Applicant wishes that this rejection be held in abeyance until allowable subject is indicated in the ‘569 application.  The Examiner agrees.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643